DETAILED ACTION
The present application, filed on 04/15/2020, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final Second Office Action on the merits in response to applicant’s filing from 12/15/2021.
Claims 1-3, 5-13, and 16-26 are pending and have been considered below.

Priority
The application claims priority to provisional application 62/833,863, filed on 04/15/2019. The priority is acknowledged. 

Response to Arguments
Applicant’s arguments, filed 12/15/2021, with respect to the rejection(s) of claim(s) 1-11, and 21-26 under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-11, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Gieseler in view of Grabaum (6,085,797) and Rensel (WO 2010/019862).
Regarding claim 1, Gieseler discloses {Figure 1} a method for forming an air spring {A} for a vehicle comprising a frame coupled to the air spring {Col. 1, lines 5-7}, the method comprising: forming an elastomeric base material {Col. 1, lines 39-42} into a desired sleeve {2} shape {Figure 1}, and engaging the sleeve with end components {7, 12}, the sleeve and the end components defining a deformable pressure vessel {A}, wherein the deformable pressure vessel supplies a supporting force.
However, Gieseler does not explicitly disclose heating an elastomeric base material to a melting point of the elastomeric base material, thereby forming a melted elastomeric base material; forming a sleeve from the melted elastomeric base material, wherein sealing the sleeve to the end components comprises co-molding or welding the sleeve to the end components.
Grabaum teaches {Figures 1-2, and 4-5} a method for forming an air spring {10, 20} for a vehicle, the method comprising: heating an elastomeric base material to a melting point of the elastomeric base material, thereby forming a melted elastomeric base material; forming a sleeve {12} from the melted elastomeric base material {Col. 3, lines 53-61}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have formed the elastomeric base material disclosed by Gieseler by heating, melting, and forming the desired shape in order to provide a well-known, reliable method of forming the sleeve part using a “suitable” process {Col. 3, lines 53-61}.
Rensel teaches {Figure 1} sealing the sleeve {12} to the end components {16} comprises co-molding the sleeve {12} to the end components [0011].

Regarding claim 2, Gieseler in view of Grabaum and Rensel discloses all the aspects of claim 1. However, Gieseler does not explicitly disclose forming the sleeve comprises at least one of injection molding, blow molding, insert molding, and spin molding the sleeve.
Grabaum teaches {Figures 1-2, and 4-5} forming the sleeve {12} comprises at least one of injection molding, blow molding, insert molding, and spin molding the sleeve {Col. 3, lines 53-61}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have formed the elastomeric base material disclosed by Gieseler and Grabaum by heating, melting, and forming the desired shape in order to provide a well-known, reliable method of forming the sleeve part using a “suitable” process {Col. 3, lines 53-61}.
Regarding claim 3, Gieseler in view of Grabaum and Rensel discloses all the aspects of claim 1. However, Gieseler does not explicitly disclose forming the sleeve comprises extruding the sleeve.
Grabaum teaches {Figures 1-2, and 4-5} forming the sleeve {12} comprises extruding the sleeve {Col. 3, lines 60-61}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have formed the elastomeric base material disclosed by 
Regarding claim 5, Gieseler in view of Grabaum and Rensel discloses all the aspects of claim 1. However, Gieseler does not explicitly disclose co-molding the sleeve to the end components comprises bonding the sleeve to the end components such that the end components and the sleeve are monolithic.
Rensel teaches {Figure 1} co-molding the sleeve {12} to the end components {16} comprises bonding the sleeve {12} to the end components {16} such that the end components and the sleeve are monolithic [0011].
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date that the sleeves and end components disclosed by Gieseler and Grabaum would be coupled together monolithically using a well-known method such as welding or co-molding in order to “form an airtight seal” at the ends of the air sleeve [0011].
Regarding claim 7, Gieseler discloses {Figure 1} sealing the sleeve {2} to the end components {7, 12} comprises mechanically coupling or chemically coupling the sleeve to the end components.
Regarding claim 8, Gieseler discloses {Figure 1} positioning a first spring {C} within the deformable pressure vessel {A}.
Regarding claim 9, Gieseler discloses {Figure 1} the first spring {C} is structurally configured to deform according to Hooke's law {Col. 1, lines 56-59}.
Regarding claim 10, Gieseler discloses {Figure 1} positioning a first spring {B} around the deformable pressure vessel {A}.

Regarding claim 25, Gieseler in view of Grabaum and Rensel discloses all the aspects of claim 1. However, Gieseler does not explicitly disclose the sleeve is free of textile reinforcing fibers.
Grabaum teaches {Figures 1-5} the sleeve {12} being free of “a polyurethane elastomer coating” (or textile reinforcing fibers) {Col. 2, lines 20-22}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have formed the elastomeric base material disclosed by Gieseler and Grabaum free of textile reinforcing fibers in order to provide a “suitable” forming process for the second spring sleeve {Col. 3, lines 53-61}.
Regarding claim 26, Gieseler in view of Grabaum and Rensel discloses all the aspects of claim 1. However, Gieseler does not explicitly disclose the sleeve includes textile reinforcing fibers.
Grabaum teaches {Figures 1-5} the sleeve {12} containing “a polyurethane elastomer coating” (or textile reinforcing fibers) {Col. 1, lines 50-56}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have formed the elastomeric base material disclosed by Gieseler and Grabaum with an additional textile reinforcing fiber coating in order to “improve wear characteristics” {Col. 1, lines 50-56}.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gieseler in view of Grabaum and Rensel, and further in view of Hall (EP 2,156,068).

Hall teaches {Figures 3-4} that sealing the sleeve {106} to the end components {146’, 154’} comprises welding the sleeve to the end components [0029].
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have sealed the sleeve and end components disclosed by Gieseler, Grabaum, and Rensel using a welding procedure as taught by Hall in order to “permanently or otherwise non-removably securing” the sleeve with the end components [0021].
Claim 12-13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gieseler in view of Iwa (US 2018/0195478).
Regarding claim 12, Gieseler discloses {Figure 1} a composite spring assembly {I} for a vehicle, the composite spring assembly comprising: a first spring {B, C} that is structurally configured to deform according to Hooke's law {Col. 1, lines 52-59}; a second spring {A} that is structurally configured to deform according to Boyle's law {Col. 1, lines 39-42}, wherein the second spring is positioned in parallel with the first spring, and wherein the second spring comprises: a sleeve {2}; and an end components {7, 12} engaged with the sleeve, the sleeve and the end components defining a deformable pressure vessel {A}.
However, Gieseler does not explicitly disclose the first spring comprises a wave spring.
Iwa teaches {Figures 1-3} a first spring {6} of a composite spring assembly comprises a wave spring {6} in parallel with a deformable pressure vessel {16}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have made the first spring, disclosed by Gieseler, into a wave 
Regarding claim 13, Gieseler discloses {Figure 1} the first spring {B, C} supports a portion of the total load applied to the composite spring assembly {I}.
Regarding claim 16, Gieseler discloses {Figure 1} the first spring {C} is positioned within the second spring {A}.
Regarding claim 17, Gieseler discloses {Figure 1} the first spring {B} is positioned around the second spring {A}.
Regarding claim 18, Gieseler discloses {Figure 1} the first spring {B, C} is formed of a non-metallic material {Col. 2, lines 5-10}.
Regarding claim 19, Gieseler discloses {Figure 1} the first spring {B, C} is formed of a metallic material {Col. 2, lines 5-10}.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gieseler in view of Iwa, and further in view of Grabaum.
Regarding claim 20, Gieseler in view of Iwa discloses all the aspects of claim 12. However, Gieseler does not explicitly disclose the second spring is substantially free of textile reinforcing fibers.
Grabaum teaches {Figures 1-2, and 4-5} the second spring {A} is substantially free of textile reinforcing fibers {Col. 2, lines 20-22}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have formed the elastomeric base material disclosed by Gieseler and Grabaum free of textile reinforcing fibers in order to provide a “suitable” forming process for the second spring sleeve {Col. 3, lines 53-61}.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gieseler in view of Rensel.
Regarding claim 21, Gieseler discloses {Figure 1} a method for forming a composite spring assembly for a vehicle, the method comprising: coupling end components {7, 12} to a sleeve {2}, the end components and the sleeve defining a deformable pressure vessel {A} of a second spring {A}; and positioning a first spring {B} and the second spring {A} in parallel, wherein the first spring {B} is structurally configured to deform according to Hooke's law {Col. 1, lines 52-59} and the second spring {A} is structurally configured to deform according to Boyle's law {Col. 1, lines 39-42}.
However, Gieseler does not explicitly disclose coupling the end components to the sleeve comprises co-molding or welding the sleeve to the end components.
Rensel teaches {Figure 1} sealing the sleeve {12} to the end components {16} comprises co-molding the sleeve {12} to the end components [0011].
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date that the sleeves and end components disclosed by Gieseler would be coupled together using a well-known method such as welding or co-molding in order to “form an airtight seal” [0011].
Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Gieseler in view of Rensel, and further in view of Grabaum.
Regarding claim 22, Gieseler in view of Rensel discloses all the aspects of claim 21. However, Gieseler does not explicitly disclose heating an elastomeric base material to a melting point of the elastomeric base material, thereby forming a melted elastomeric base material; and forming the sleeve from the melted elastomeric base material.

In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have formed the elastomeric base material disclosed by Gieseler and Rensel by heating, melting, and forming the desired shape in order to provide a well-known, reliable method of forming the part to its desired shaped that is “suitable” {Col. 3, lines 53-61}.
Regarding claim 23, Gieseler in view of Rensel discloses all the aspects of claim 21. However, Gieseler does not explicitly disclose the deformable pressure vessel is substantially free of textile reinforcing fibers.
Grabaum teaches {Figures 1-2, and 4-5} the deformable pressure vessel {A} is substantially free of textile reinforcing fibers {Col. 2, lines 20-22}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have formed the deformable pressure vessel disclosed by Gieseler and Rensel free of textile reinforcing fibers in order to provide a “suitable” forming process for the second spring sleeve {Col. 3, lines 53-61}.
Regarding claim 24, Gieseler in view of Rensel discloses all the aspects of claim 21. However, Gieseler does not explicitly disclose the thickness of sleeve can vary along the length and circumference by design.
Grabaum teaches {Figures 1-5} the thickness of sleeve {12, 22} can vary along the length and circumference by design {Col. 2, lines 34-42}.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571)270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/Daniel M. Keck/Patent Examiner, Art Unit 3614                                                                                                                                                                                                        
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614